 

EXECUTION VERSION

 

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the
12th day of June, 2012, between Benjamin Harris (“Executive”) and Gramercy
Capital Corp., a Maryland corporation (the “Employer”), to be effective as of
July 1, 2012 (the “Effective Date”).

 

1.          Term. The term of this Agreement shall commence on the Effective
Date and shall continue through, and terminate on, June 30, 2017 (the “Original
Term”) unless earlier terminated as provided in Section 6 below. The Original
Term shall automatically be extended for a single one (1) year period on the
same terms as are set forth herein for the Original Term (the “Renewal Term”),
unless either party gives the other party at least three (3) months written
notice of non-renewal prior to the expiration of the Original Term, which notice
shall constitute a Notice of Termination pursuant to Section 6(d) terminating
Executive’s employment without Cause (if given by the Employer) or without Good
Reason (if given by Executive) as of the end of the Original Term. The period of
Executive’s employment hereunder consisting of the Original Term and the Renewal
Term, if applicable, is herein referred to as the “Employment Period.”

 

2.          Employment and Duties.

 

(a)          Duties. During the Employment Period, Executive shall be employed
in the business of the Employer and its affiliates. Executive shall serve as
Chief Investment Officer of the Employer from the Effective Date through July
31, 2012, and as President of the Employer thereafter. In his capacity as
President and Chief Investment Officer, Executive’s duties and authority shall
be those as would normally attach to Executive’s position as President or Chief
Investment Officer, as applicable, including such duties and responsibilities as
are customary among persons employed in similar capacities for similar
companies, but in all events such duties shall be commensurate with his position
as President or Chief Investment Officer of the Employer, as applicable.
Executive’s duties and authority shall be as further set forth by the Employer.

 

(b)          Best Efforts. Executive agrees to his employment as described in
this Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Employer; provided, however, that nothing herein shall
be interpreted to preclude Executive, so long as there is no material
interference with his duties hereunder, from (i) participating as an officer or
director of, or advisor to, any charitable or other tax exempt organization or
otherwise engaging in charitable, fraternal or trade group activities; (ii)
investing and managing his assets as an investor in other entities or business
ventures; provided that he performs no management or similar role (or, in the
case of investments other than those in entities or business ventures engaged in
the Business (as defined in Section 8), he performs a management role comparable
to the role that a significant limited partner would have, but performs no
day-to-day management or similar role) with respect to such entities or ventures
and such investment does not violate Section 8 hereof; and provided, further,
that, in any case in which Executive knows that another party involved in the
investment has a business relationship with the Employer, Executive shall give
prior written notice thereof to the Employer; (iii) serving as a member of the
Board of Directors of a for-profit corporation with the approval of the
Employer; or (iv) participating in the management or operation of Executive’s
family business holdings in Canada.

 



 

 

 

(c)          Travel. In performing his duties hereunder, Executive shall be
available for all reasonable travel as the needs of the Employer’s business may
require. Executive shall be based in, or within 50 miles of, Manhattan.

 

3.          Compensation and Benefits. In consideration of Executive’s services
hereunder, the Employer shall compensate Executive as provided in this
Agreement, and the Employer shall have the obligations as set forth herein.

 

(a)          Base Salary. The Employer shall pay Executive a minimum annual
salary at the rate of $600,000 per annum during the Employment Period (“Base
Salary”). Base Salary shall be payable in periodic installments in accordance
with the regular payroll practices of the Employer and shall be reviewed by the
Employer at least annually.

 

(b)          Signing Bonus; Incentive Compensation Bonuses. In addition to Base
Salary, during the Employment Period, Executive shall be eligible for and shall
receive such discretionary annual bonuses as the Employer, in its sole
discretion, may deem appropriate to reward Executive for job performance. Any
bonuses awarded for a fiscal year shall be paid after the end of such fiscal
year and on or before the 15th day of the third month of the following fiscal
year (e.g., a bonus for 2013 will be paid sometime between January 1, 2014 and
March 15, 2014). In lieu of a bonus for 2012, the Employer shall pay Executive a
signing bonus of $150,000 (the “Signing Bonus”), of which $75,000 shall be
payable as of the Effective Date and the remainder shall be payable in three
equal installments on June 30, 2013, June 13, 2014 and June 13, 2015; provided
that Executive remains employed by the Employer on each such date.

 

(c)          Initial Equity Awards. On the Effective Date, the Employer shall
grant 150,000 shares of restricted stock (the “Restricted Stock Award”) and
450,000 restricted stock units (the “Restricted Stock Unit Award”) to Executive
under the Gramercy Capital Corp. 2012 Inducement Equity Incentive Plan upon the
terms summarized on Exhibit A hereto and pursuant to definitive documentation
consistent with the Employer’s general practices for documenting such equity
awards. In addition, on the Effective Date, Executive shall also be entitled to
receive an award pursuant to an outperformance plan (the “Outperformance Plan”)
in accordance with definitive documentation which is consistent with the terms
summarized on Exhibit B hereto. Each of the Restricted Stock Award, the
Restricted Stock Unit Award and the Outperformance Plan award is intended to
constitute an employment inducement award pursuant to Section 303A.08 of the New
York Stock Exchange Listed Company Manual, and Executive acknowledges that the
granting of each of these awards is a material inducement to Executive agreeing
to accept employment by the Employer.

 

(d)          Other Equity Awards. Executive shall be eligible to receive equity
awards from the Employer to the extent the Employer maintains an equity award
plan or similar program in which senior officers may participate; provided that
the actual amount and terms of any such equity awards shall be determined by the
Employer in its sole discretion.

 

(e)          Expenses. Executive shall be reimbursed for all reasonable business
related expenses incurred by Executive at the request of or on behalf of the
Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer. Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

 



2

 

 

(f)          Health and Welfare Benefit Plans. During the Employment Period,
Executive and Executive’s immediate family shall be entitled to participate in
such health and welfare benefit plans as the Employer shall maintain from time
to time for the benefit of senior executive officers of the Employer and their
families, on the terms and subject to the conditions set forth in such plan.
Nothing in this Section shall limit the Employer’s right to change or modify or
terminate any benefit plan or program as it sees fit from time to time in the
normal course of business so long as it does so for all senior executives of the
Employer.

 

(g)          Vacations. Executive shall be entitled to paid vacations in
accordance with the then regular procedures of the Employer governing senior
executive officers, except that Executive shall be credited with a minimum of 20
vacation days per calendar year, pro-rated for any partial year. The Employer
will pay Executive for unused accrued vacation upon termination of his
employment.

 

(h)          Other Benefits. During the Employment Period, the Employer shall
provide to Executive such other benefits, as generally made available to other
senior executives of the Employer; provided that it is acknowledged that the
Employer’s Chief Executive Officer may be provided with additional benefits not
made available to Executive.

 

(i)          Timing of Expense Reimbursement. All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement, if any, must be
provided by the Employer or incurred by Executive during the time periods set
forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

4.          Indemnification and Liability Insurance. The Employer agrees to
indemnify Executive to the full extent permitted by applicable law, as the same
exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) in which
Executive is made a party or threatened to be made a party or is otherwise
involved, either with regard to his entering into this Agreement with the
Employer or in his capacity as an officer or former officer of the Employer or
any affiliate thereof for which he may serve in such capacity. The Employer also
agrees to secure promptly and maintain officers and directors liability
insurance providing coverage for Executive. The provisions of this Section 4
shall remain in effect after this Agreement is terminated irrespective of the
reasons for termination.

 

5.          Employer’s Policies. Executive agrees to observe and comply with the
reasonable written rules and regulations of the Employer regarding the
performance of his duties and to carry out and perform orders, directions and
policies communicated to him from time to time by the Employer, so long as same
are otherwise consistent with this Agreement.

 



3

 

 

6.          Termination. Executive’s employment hereunder may be terminated
under the following circumstances:

 

(a)          Termination by the Employer.

 

(i)          Death. Executive’s employment hereunder shall terminate upon his
death.

 

(ii)         Disability. If, as a result of Executive’s incapacity due to
physical or mental illness or disability, Executive shall have been incapable of
performing his duties hereunder even with a reasonable accommodation on a
full-time basis for the entire period of four consecutive months or any 120 days
in a 180-day period, and within 30 days after written Notice of Termination (as
defined in Section 6(d)) is given he shall not have returned to the performance
of Executive’s duties hereunder on a full-time basis, the Employer may terminate
Executive’s employment hereunder.

 

(iii)        Cause. The Employer may terminate Executive’s employment hereunder
for Cause. For purposes of this Agreement, “Cause” shall mean Executive’s: (A)
engaging in conduct which is a felony; (B) material breach of any of his
obligations under Sections 8(a) through 8(e) of this Agreement; (C) willful
misconduct of a material nature or gross negligence with regard to the Employer
or any of its affiliates; (D) material fraud with regard to the Employer or any
of its affiliates; (E) willful or material violation of any reasonable written
rule, regulation or policy of the Employer applicable to senior executives
unless such a violation is cured within 30 days after written notice of such
violation by the Employer; or (F) failure to competently perform his duties
which failure is not cured within 30 days after receiving notice from the
Employer specifically identifying the manner in which Executive has failed to
perform (it being understood that, for this purpose, the manner and level of
Executive’s performance shall not be determined based on the financial
performance of the Employer (including without limitation the performance of the
stock of the Employer)).

 

(iv)        Without Cause. Executive’s employment hereunder may be terminated by
the Employer at any time without Cause (as defined in Section 6(a)(iii) above),
subject only to the severance provisions specifically set forth in Section 7. If
the Employer terminates Executive’s employment hereunder as of the end of the
Original Term by giving a notice of non-renewal to Executive pursuant to Section
1, such termination shall be deemed to be termination without Cause.

 

(b)          Termination by Executive.

 

(i)          Disability. Executive may terminate his employment hereunder for
Disability within the meaning of Section 6(a)(ii) above.

 

(ii)         With Good Reason. Executive’s employment hereunder may be
terminated by Executive with Good Reason by written notice to the Employer
providing at least ten (10) days notice prior to such termination. For purposes
of this Agreement, termination with “Good Reason” shall mean the occurrence of
one of the following events within sixty (60) days prior to such termination:

 

(A)         a material change or, if a Change-in-Control has occurred, any
change in Executive’s duties, responsibilities, status or positions with the
Employer caused by the Employer that does not represent a promotion from or
maintaining of Executive’s duties, responsibilities, status or positions (which,
so long as Executive is the President of the Employer, shall include the
appointment of another person as co-President of the Employer), except in
connection with the termination of Executive’s employment for Cause, disability,
retirement or death;

 



4

 

 

(B)         a failure by the Employer to pay compensation when due in accordance
with the provisions of Section 3, which failure has not been cured within 10
business days after the notice of the failure (specifying the same) has been
given by Executive to the Employer;

 

(C)         a material breach or, if a Change-in-Control has occurred, any
breach by the Employer of any provision of this Agreement, which breach has not
been cured within 30 days after notice of noncompliance (specifying the nature
of the noncompliance) has been given by Executive to the Employer;

 

(D)         the Employer requiring Executive to be based in an office more than
50 miles outside of Manhattan;

 

(E)         a reduction by the Employer in Executive’s Base Salary to less than
the minimum Base Salary set forth in Section 3(a);

 

(F)         a material reduction in Executive’s benefits under any benefit plan
(other than an equity award program) compared to those currently received (other
than in connection with and proportionate to the reduction of the benefits
received by all or most senior executives or undertaken in order to maintain
such plan in compliance with any federal, state or local law or regulation
governing benefits plans, including, but not limited to, the Employee Retirement
Income Security Act of 1974); or

 

(G)         the failure by the Employer to obtain from any successor to the
Employer an agreement to be bound by this Agreement pursuant to Section 15
hereof, which has not been cured within 30 days after the notice of the failure
(specifying the same) has been given by Executive to the Employer.

 

(iii)        Without Good Reason. Executive shall have the right to terminate
his employment hereunder without Good Reason, subject to the terms and
conditions of this Agreement. If Executive terminates his employment hereunder
as of the end of the Original Term by giving a notice of non-renewal to the
Employer pursuant to Section 1, such termination shall be deemed to be
termination without Good Reason.

 

(c)          Definitions. The following terms shall be defined as set forth
below.

 

(i)          A “Change-in-Control” shall be deemed to have occurred if:

 

(A)         any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding the Employer, any entity controlling, controlled
by or under common control with the Employer, any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Employer or any such entity, and Executive and any “group” (as such term is
used in Section 13(d)(3) of the Exchange Act) of which Executive is a member),
is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Employer
representing 25% or more of either (1) the combined voting power of the
Employer’s then outstanding securities or (2) the then outstanding common stock
(or other similar equity interest, in the case of a company other than a
corporation) of the Employer (in either such case other than as a result of an
acquisition of securities directly from the Employer); or

 



5

 

 

(B)         there shall occur any consolidation or merger of the Employer that
would result in the voting securities of the Employer outstanding immediately
prior to such merger or consolidation representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) less than 50% of the total voting power of the voting securities of the
surviving entity outstanding immediately after such merger or consolidation or
ceasing to have the power to elect at least a majority of the board of directors
or other governing body of such surviving entity; or

 

(C)         there shall occur (1) any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Employer, other than a sale or disposition by the Employer of all or
substantially all of the Employer’s assets to an entity at least 50% of the
combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Employer, as applicable, immediately prior to such sale, or (2) the approval
by shareholders of the Employer of any plan or proposal for the liquidation or
dissolution of the Employer; or

 

(D)         the members of the Board (the “Directors”) at the beginning of any
consecutive 24-calendar-month period (the “Incumbent Directors”) cease for any
reason other than due to death to constitute at least a majority of the members
of the Board; provided that any Director whose election, or nomination for
election by the Employer’s shareholders was approved or ratified by a vote of at
least a majority of the Incumbent Directors shall be deemed to be an Incumbent
Director.

 

Notwithstanding the foregoing, a Change-in-Control shall not be deemed to have
occurred upon the sale, lease, exchange or other transfer by the Employer or its
direct and indirect subsidiaries of (1) all of their collateral management
agreements (or their rights thereunder) with respect to the assets owned by the
indirect subsidiaries of the Employer that have issued CDO bonds that are
outstanding as of the date hereof (the “CDO Entities”), (2) all or substantially
all of their interests in (or the underlying assets of) the CDO Entities, and/or
(3) all or substantially all of the assets of the Employer and its direct and
indirect subsidiaries relating to the CDO Entities or the Employer’s mortgage
business generally.

 

(d)          Notice of Termination; Termination Date. Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. Except in the case of a written notice of non-renewal
pursuant to Section 1, Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination, which date shall not be
more than thirty (30) days after the date of the Notice of Termination. The date
on which Executive’s employment terminates is referred to herein as the
“Termination Date.”

 



6

 

 

(e)          Resignation Upon Termination. In the event that Executive’s
employment with the Employer is terminated, Executive (i) shall, within five
business days of receipt of a written request for resignation, resign as a
director of the Employer, and shall resign all other positions (including,
without limitation, as officer, employee, director and member of any committee)
with the Employer and its subsidiaries, and (ii) shall provide such written
confirmation thereof as may be reasonably required by the Employer.

 

7.          Compensation Upon Termination; Change-in-Control.

 

(a)          Termination By the Employer Without Cause or By Executive With Good
Reason. If, during the Employment Period, (i) Executive is terminated by the
Employer without Cause pursuant to Section 6(a)(iv) above, or (ii) Executive
shall terminate his employment hereunder with Good Reason pursuant to Section
(6)(b)(ii) above, then the Employment Period shall terminate as of the
Termination Date, Executive shall be entitled to receive his earned and accrued
but unpaid Base Salary on or before the time required by law (but in no event
more than 30 days after the Termination Date), and Executive shall also be
entitled to the following payments and benefits, subject to Executive’s
execution of a mutual release agreement in form and substance satisfactory to
the Employer, whereby, in general, each party releases the other from all claims
such party may have against the other (other than (A) claims against the
Employer relating to the Employer’s obligations under this Agreement, the
Outperformance Plan award agreement, and certain other specified agreements
arising in connection with or after Executive’s termination, including, without
limitation, the Employer’s obligations hereunder to provide severance payments
and benefits and accelerated vesting of equity awards and (B) claims against
Executive relating to or arising out of any act of fraud, intentional
misappropriation of funds, embezzlement or any other action with regard to the
Employer or any of its affiliated companies that constitutes a felony under any
federal or state statute committed or perpetrated by Executive during the course
of Executive’s employment with the Employer or its affiliates, or any other
claims that may not be released by the Employer under applicable law) (the
“Release”), and the effectiveness and irrevocability thereof on or within 30
days after the Termination Date:

 

(i)          Executive shall receive any unpaid installments of the Signing
Bonus on the first regular payroll payment date occurring more than 30 days
after the Termination Date.

 

(ii)         Executive shall receive an aggregate amount equal to the sum of (A)
Executive’s average annual Base Salary in effect during the twenty-four (24)
months immediately prior to the Termination Date (the “Prior Salary”), and (B)
the highest annual cash bonus paid to Executive during the three fiscal years
prior to the Termination Date (including any portion of the annual cash bonus
paid in the form of equity awards, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards, but excluding any annual or other equity
awards made other than as payment of a cash bonus) or, if the Termination Date
occurs prior to the date Executive’s annual performance bonus for 2013 has been
determined, the amount of $75,000 (with the applicable amount being referred to
herein as the “Prior Bonus”), which amount shall be payable in twelve (12) equal
monthly installments beginning on the first regular payroll payment date
occurring more than 30 days after the Termination Date.

 



7

 

 

(iii)        If the Termination Date is during 2013 or any later year, the
Employer shall pay Executive a prorated annual performance bonus (the “Prorated
Annual Bonus”) equal to (x) the Prior Bonus multiplied by (y) a fraction, the
numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year (other than 2012), in the event that Executive’s annual
cash bonus for such year had not been determined as of the Termination Date) and
the denominator of which is 365, provided that the Prorated Annual Bonus shall
be less the amount of any annual performance bonus, or advance thereof,
previously paid for the period associated with the Prorated Annual Bonus. Such
payment shall be made on the first regular payroll payment date occurring more
than 30 days after the Termination Date.

 

(iv)        If Executive was participating in the Employer's group health plan
immediately prior to the Termination Date, then the Employer shall pay to
Executive a monthly cash payment for a period of twelve (12) months after the
Termination Date equal to the amount of monthly employer contribution that the
Employer would have made to provide health insurance to Executive if Executive
had remained employed by the Employer. Notwithstanding the foregoing, the
Employer shall in no event be required to make the payments otherwise required
by this Section 7(a)(iv) after such time as Executive becomes entitled to
receive health insurance benefits from another employer or recipient of
Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements).

 

(v)         On the date that is 30 days after the Termination Date, (A) all
unvested equity awards granted by the Employer (other than the Outperformance
Plan award, the Restricted Stock Unit Award and any future equity award that is
subject to performance-based vesting requirements other than continued
employment) that would have vested had Executive remained as an employee of the
Employer through the date that is twelve (12) months after the Termination Date
will vest; provided that if the Termination Date occurs in connection with or
within eighteen (18) months following a Change-in-Control, then all such equity
awards shall fully vest, (B) in the event Executive is terminated prior to any
Change-in-Control and the Restricted Stock Unit Award has not yet fully vested,
a number of unvested restricted stock units subject to such award equal to
one-fifth of the total number of restricted stock units initially subject to
such award will vest, and (C) in the event Executive is terminated on or after a
Change-in-Control, the unvested equity awards granted by the Employer pursuant
to the Restricted Stock Unit Award will be treated in the same manner as other
equity awards pursuant to clause (A) above after giving effect to the
measurement of the performance-based hurdles under the Restricted Stock Unit
Award as of the Change-in-Control. Additionally, in the event that any unvested
equity awards (or portion thereof) made by the Employer to Executive would, in
the absence of this Agreement, terminate or be forfeited as a result of a
termination of employment, then such equity awards shall only terminate or be
forfeited upon the later of (A) the date upon which it is determined that such
equity awards will not vest pursuant to this Section 7(a)(v) or (B) the date
otherwise provided for in such equity awards; provided that the period during
which a stock option or similar equity award may be exercised shall not be
extended beyond the maximum period (assuming Executive continued as an employee
of the Employer) provided for in such equity award and no additional vesting
shall occur solely as a result of the operation of this sentence. The
Outperformance Plan award and any future equity award that is subject to
performance-based vesting requirements other than continued employment will be
treated in accordance with their terms.

 



8

 

 

(vi)        In the event such termination occurs in connection with or within
eighteen (18) months after a Change-in-Control, then Executive will be entitled
to the payments and benefits provided under the foregoing Section 7(a)(i)-(v),
except that the aggregate amount payable to Executive pursuant to Section
7(a)(ii) shall be multiplied by one and one-half (1.5).

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a), the Employer shall have no further obligations hereunder following
such termination.

 

(b)          Termination By the Employer For Cause or By Executive Without Good
Reason. If, during the Employment Period, (i) Executive is terminated by the
Employer for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive
voluntarily terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(iii) above, then the Employment Period shall terminate as of the
Termination Date and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary on or before the time required by law (but in no
event more than 30 days after the Termination Date), but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits or acceleration
of vesting or extension of exercise period of any equity awards, except as
otherwise provided in the documentation applicable to such equity awards. Other
than as may be provided under Section 4 or as expressly provided in this Section
7(b), the Employer shall have no further obligations hereunder following such
termination.

 

(c)          Termination by Reason of Death. If, during the Employment Period,
Executive’s employment terminates due to his death, Executive’s estate (or a
beneficiary designated by Executive in writing prior to his death) shall be
entitled to the following payments and benefits:

 

(i)          On or before the time required by law (but in no event more than 30
days after the Termination Date), Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive from the
Employer an amount equal to any earned and accrued but unpaid Base Salary.

 

(ii)         On the first regular payroll payment date after the Termination
Date occurs, Executive’s estate (or a beneficiary designated by Executive in
writing prior to his death) shall receive from the Employer an amount equal to
(A) any unpaid installments of the Signing Bonus and (B) if the Termination Date
is during 2013 or any later year, the Prorated Annual Bonus, less the amount of
any annual performance bonus, or advance thereof, previously paid for the period
associated with the Prorated Annual Bonus.

 



9

 

 

(iii)        On the Termination Date, (A) all unvested equity awards granted by
the Employer (other than the Outperformance Plan award, the Restricted Stock
Unit Award and any future equity award that is subject to performance-based
vesting requirements other than continued employment) that would have vested had
Executive remained as an employee of the Employer through the date that is
twelve (12) months after the Termination Date will vest, (B) in the event the
Termination Date occurs prior to any Change-in-Control and the Restricted Stock
Unit Award has not yet fully vested, a number of unvested restricted stock units
subject to such award equal to one-fifth of the total number of restricted stock
units initially subject to such award will vest, and (C) in the event the
Termination Date occurs following a Change-in-Control, the unvested equity
awards granted by the Employer pursuant to the Restricted Stock Unit Award will
be treated in the same manner as other equity awards pursuant to clause (A)
above after giving effect to the measurement of the performance-based hurdles
under the Restricted Stock Unit Award as of the Change-in-Control. The
Outperformance Plan award and any future equity award that is subject to
performance-based vesting requirements other than continued employment will be
treated in accordance with their terms.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c), the Employer shall have no further obligations hereunder following
such termination.

 

(d)          Termination by Reason of Disability. In the event that, during the
Employment Period, Executive’s employment terminates due to his disability as
defined in Section 6(a)(ii) above, Executive shall be entitled to receive his
earned and accrued but unpaid Base Salary on or before the time required by law
(but in no event more than 30 days after the Termination Date) and Executive
shall be entitled to the following payments and benefits, subject to Executive’s
execution of the Release and the effectiveness and irrevocability thereof on or
within 30 days after the Termination Date:

 

(i)          Executive shall receive any unpaid installments of the Signing
Bonus on the first regular payroll payment date occurring more than 30 days
after the Termination Date.

 

(ii)         Executive shall receive an aggregate amount equal to one times the
sum of the Prior Salary plus the Prior Bonus, which amount shall be payable in
twelve (12) equal monthly installments beginning on the first regular payroll
payment date occurring more than 30 days after the Termination Date.

 

(iii)        If the Termination Date is during 2013 or any later year, the
Employer shall pay Executive the Prorated Annual Bonus on the first regular
payroll payment date occurring more than 30 days after the Termination Date,
provided that the Prorated Annual Bonus shall be less the amount of any annual
performance bonus, or advance thereof, previously paid for the period associated
with the Prorated Annual Bonus.

 

(iv)        On the date that is 30 days after the Termination Date, (A) all
unvested equity awards granted by the Employer (other than the Outperformance
Plan award, the Restricted Stock Unit Award and any future equity award that is
subject to performance-based vesting requirements other than continued
employment) that would have vested had Executive remained as an employee of the
Employer through the date that is twelve (12) months after the Termination Date
will vest, (B) in the event the Termination Date occurs prior to any
Change-in-Control and the Restricted Stock Unit Award has not yet fully vested,
a number of unvested restricted stock units subject to such award equal to
one-fifth of the total number of restricted stock units initially subject to
such award will vest, and (C) in the event the Termination Date occurs following
a Change-in-Control, the unvested equity awards granted by the Employer pursuant
to the Restricted Stock Unit Award will be treated in the same manner as other
equity awards pursuant to clause (A) above after giving effect to the
measurement of the performance-based hurdles under the Restricted Stock Unit
Award as of the Change-in-Control. Additionally, in the event that any unvested
equity awards (or portion thereof) made by the Employer to Executive would, in
the absence of this Agreement, terminate or be forfeited as a result of a
termination of employment, then such equity awards shall only terminate or be
forfeited upon the later of (A) the date upon which it is determined that such
equity awards will not vest pursuant to this Section 7(d)(iv) or (B) the date
otherwise provided for in such equity awards; provided that the period during
which a stock option or similar equity award may be exercised shall not be
extended beyond the maximum period (assuming Executive continued as an employee
of the Employer) provided for in such equity award and no additional vesting
shall occur solely as a result of the operation of this sentence. The
Outperformance Plan award and any future equity award that is subject to
performance-based vesting requirements other than continued employment will be
treated in accordance with their terms.

 



10

 

 

(v)         If Executive was participating in the Employer's group health plan
immediately prior to the Termination Date, then the Employer shall pay to
Executive a monthly cash payment for a period of twelve (12) months after the
Termination Date equal to the amount of monthly employer contribution that the
Employer would have made to provide health insurance to Executive if Executive
had remained employed by the Employer. Notwithstanding the foregoing, the
Employer shall in no event be required to make the payments otherwise required
by this Section 7(d)(v) after such time as Executive becomes entitled to receive
health insurance benefits from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d), the Employer shall have no further obligations hereunder following
such termination.

 

8.          Confidentiality; Prohibited Activities. Executive and the Employer
recognize that due to the nature of Executive’s employment and relationship with
the Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer. Executive acknowledges that (i) such information
is valuable to the business of the Employer, (ii) disclosure to, or use for the
benefit of, any person or entity other than the Employer, would cause
irreparable damage to the Employer, (iii) the principal business of the Employer
as of the date hereof is the acquisition, development, asset management and
servicing of net lease properties (the business of the Employer as of the date
hereof and from time to time hereafter, is referred to as the “Business”), (iv)
the Employer is one of the limited number of persons who have developed a
business such as the Business, and (v) the Business is national in scope.
Executive further acknowledges that his duties for the Employer include the duty
to develop and maintain client, customer, employee, and other business
relationships on behalf of the Employer; and that access to and development of
those close business relationships for the Employer render his services special,
unique and extraordinary. In recognition that the goodwill and business
relationships described herein are valuable to the Employer, and that loss of or
damage to those relationships would destroy or diminish the value of the
Employer, and in consideration of the compensation (including severance)
arrangements hereunder, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged by Executive, Executive agrees
as follows:

 



11

 

 

(a)          Confidentiality. During the Employment Period and at all times
thereafter, Executive shall maintain the confidentiality of all confidential or
proprietary information of the Employer (“Confidential Information”), and,
except in furtherance of the business of the Employer or as specifically
required by law or by court order, he shall not directly or indirectly disclose
any such information to any person or entity; nor shall he use Confidential
Information for any purpose except for the benefit of the Employer. For purposes
of this Agreement, “Confidential Information” includes, without limitation:
client or customer lists, identities, contacts, business and financial
information (excluding those of Executive prior to employment with the
Employer); investment strategies; pricing information or policies, fees or
commission arrangements of the Employer; marketing plans, projections,
presentations or strategies of the Employer; financial and budget information of
the Employer; new personnel acquisition plans; and all other business related
information which has not been publicly disclosed by the Employer. This
restriction shall apply regardless of whether such Confidential Information is
in written, graphic, recorded, photographic, data or any machine readable form
or is orally conveyed to, or memorized by, Executive.

 

(b)          Prohibited Activities. Because Executive’s services to the Employer
are essential and because Executive has access to the Employer’s Confidential
Information, Executive covenants and agrees that:

 

(i)          During the period when Executive is employed by the Employer and
for the twelve (12) month period thereafter (or, if Executive does not commence
employment pursuant to this Agreement, during the twelve (12) month period
commencing on the Effective Date), Executive will not, anywhere in the United
States, without the prior written consent of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, provided, however,
that (A) such twelve (12) month period shall only be six (6) months if
Executive’s employment is terminated by the Employer or any successor thereto
without Cause or by Executive for Good Reason, and (B) such twelve (12) month
period shall only be six (6) months if Executive’s employment is terminated upon
or after the expiration of the Renewal Term; with this subparagraph (i) being
subject, however, to Section 8(c) below; and for the avoidance of doubt, nothing
in this Section 8(b)(i) shall restrict Executive from engaging, participating or
assisting in the management or operation of his family business holdings in
Canada; and

 

(ii)         Executive will not, without the prior written consent of the
Employer, directly or indirectly (individually, or through or on behalf of
another entity as owner, partner, agent, employee, consultant, or in any other
capacity), during the period when Executive is employed by the Employer and (A)
during the two (2) year period following the termination of Executive’s
employment for any reason (including upon or after the expiration of the term of
the Agreement) solicit, encourage, or engage in any activity to induce any
employee of the Employer to terminate employment with the Employer, or to become
employed by, or to enter into a business relationship with, any other person or
entity, or (B) during the one (1) year period following such termination, engage
in any activity intentionally to interfere with, disrupt or damage the
relationship of the Employer with any existing borrower, tenant, client or,
supplier, or disrupt or damage any other existing business relationship of the
Employer. For purposes of this subsection, the term “employee” means any
individual who is an employee of or consultant to the Employer (or any affiliate
of either) during the six (6) month period prior to Executive’s last day of
employment.

 



12

 

 

(c)          Other Investments/Activities. Notwithstanding anything contained
herein to the contrary, Executive is not prohibited by this Section 8 from
making investments (i) solely for investment purposes and without participating
in the business in which the investments are made, in any entity, if (x)
Executive’s aggregate investment in each such entity constitutes less than one
percent of the equity ownership of such entity, (y) the investment in the entity
is in securities traded on any national securities exchange, and (z) Executive
is not a controlling person of, or a member of a group which controls, such
entity; or (ii) if (A) except with the prior written consent of the Employer,
Executive has less than a 10% interest in the investment in question, (B) except
with the prior written consent of the Employer, Executive does not have the role
of a general partner or managing member, or any similar role, (C) the investment
is not an appropriate investment opportunity for the Employer, and (D) the
investment activity is not directly competitive with the businesses of the
Employer.

 

(d)          Employer Property. Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (the “Employer Property”). During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except in furtherance of his duties under this
Agreement. When Executive terminates his employment with the Employer, or upon
request of the Employer at any time, Executive shall promptly deliver to the
Employer all originals and copies of the Employer Property in his possession or
control and shall not retain any originals or copies in any form, except that
Executive may retain a copy of his Rolodex or other similar contact list. The
Employer Property excludes any personal property of Executive.

 

(e)          No Disparagement. For one (1) year following termination of
Executive’s employment for any reason, Executive shall not intentionally
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about (i) the Employer and its affiliates or subsidiaries; (ii)
any product or service provided by the Employer its affiliates or subsidiaries;
or (iii) the Employer’s and its affiliates’ or subsidiaries’ prospects for the
future. For one (1) year following termination of Executive’s employment for any
reason, the Employer shall not disclose or cause to be disclosed any negative,
adverse or derogatory comments or information about Executive. Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding.

 

(f)          Remedies. Executive declares that the foregoing limitations in
Sections 8(a) through 8(e) above are reasonable and necessary for the adequate
protection of the business and the goodwill of the Employer. If any restriction
contained in this Section 8 shall be deemed to be invalid, illegal or
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby. In the event that
Executive breaches any of the promises contained in this Section 8, Executive
acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer will be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo. The existence of this right
to injunctive relief, or other equitable relief, or the Employer’s exercise of
any of these rights, shall not limit any other rights or remedies the Employer
may have in law or in equity, including, without limitation, the right to
arbitration contained in Section 9 hereof and the right to compensatory and
monetary damages. Executive hereby agrees to waive his right to a jury trial
with respect to any action commenced to enforce the terms of this Agreement.
Executive shall have remedies comparable to those of the Employer as set forth
above in this Section 8(f) if the Employer breaches Section 8(e).

 



13

 

 

(g)          Transition. Regardless of the reason for his departure from the
Employer, Executive agrees that at the Employer’s sole costs and expense, for a
period of not more than 30 days after termination of Executive, he shall take
all steps reasonably requested by the Employer to effect a successful transition
of client and customer relationships to the person or persons designated by the
Employer, subject to Executive’s obligations to his new employer.

 

(h)          Cooperation with Respect to Litigation. During the Employment
Period and at all times thereafter, Executive agrees to give prompt written
notice to the Employer of any claim relating to the Employer and to cooperate
fully, in good faith and to the best of his ability with the Employer in
connection with any and all pending, potential or future claims, investigations
or actions which directly or indirectly relate to any action, event or activity
about which Executive may have knowledge in connection with or as a result of
his employment by the Employer hereunder. Such cooperation will include all
assistance that the Employer, its counsel or its representatives may reasonably
request, including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, incurred by him in fulfilling his
obligations under this Section 8(h) and, except as may be required by law or by
court order, should Executive then be employed by an entity other than the
Employer, such cooperation will not materially interfere with Executive’s then
current employment.

 

(i)          Survival. The provisions of this Section 8 and any other provisions
relating to the enforcement thereof shall survive (i) the termination or
expiration of this Agreement, and (ii) termination of Executive’s employment.

 

9.          Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 8, to the extent necessary for the Employer (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to arbitration in New
York, New York in accordance with New York law and the procedures of the
American Arbitration Association. The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.         Conflicting Agreements. Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.         Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand and or
sent by prepaid telex, cable or other electronic devices or sent, postage
prepaid, by registered or certified mail or telecopy or overnight courier
service and shall be deemed given when so delivered by hand, telexed, cabled or
telecopied, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service), as follows:

 



14

 



 

(a) if to Executive:       Benjamin Harris, at the address shown on the
execution page hereof.       and:       Kasowitz, Benson, Torres & Friedman LLP
  1633 Broadway   New York, New York 10019   Attn: Eric J. Wallach     (b) if to
the Employer:       Gramercy Capital Corp.   420 Lexington Avenue   New York,
New York 10170   Attn: Corporate Secretary       and:   Goodwin Procter LLP  
Exchange Place   Boston, Massachusetts  02109   Attention:  Daniel Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.         Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
party against whom such amendment, modification or waiver is sought.

 

13.         Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstances shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

14.         Withholding. The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

15.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Employer may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of Executive are personal and shall not be assigned by him. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

16.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.

 



15

 

 

17.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 

18.         Choice of Venue. Subject to the provisions of Section 9, Executive
agrees to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York, New
York County, for the purpose of any action to enforce any of the terms of this
Agreement.

 

19.         Limitation of Severance Payments

 

(a)          Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Employer to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

 

(i)          If the Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

 

(ii)         If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits. To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(b)          For the purposes of this Section 19, “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Executive with
respect to such excise tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Employer (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Employer and Executive
within 15 business days of the Termination Date, if applicable, or at such
earlier time as is reasonably requested by the Employer or Executive. For
purposes of determining which of the alternative provisions of Section 19(a)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Termination Date, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Employer and Executive.

 



16

 

 

20.         Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of Section
409A of Code, the Employer determines that Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that Executive becomes entitled to under this Agreement
would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after Executive’s separation from service,
or (B) Executive’s death. If any such delayed cash payment is otherwise payable
on an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule. Any such delayed
cash payment shall earn interest at a simple annual rate equal to 5% per annum,
from the date such payment would have been made if not for the operation of this
Section until the payment is actually made.

 

(b)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)          The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.         Other Existing Agreements. Other than (i) that certain Employment
Agreement dated June 8, 2011 between Executive and Fixed Income Discount
Advisory Company and (ii) that certain Restricted Stock Award Agreement dated
June 8, 2011 between Executive and Fixed Income Discount Advisory Company, which
Executive has disclosed to the Employer, Executive represents to the Employer
that he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 



17

 

 

22.         Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. The parties hereto shall not be liable or bound to any other
party in any manner by any representations, warranties or covenants relating to
such subject matter except as specifically set forth herein.

 

23.         Paragraph Headings. Section headings used in this Agreement are
included for convenience of reference only and will not affect the meaning of
any provision of this Agreement.

 

[Remainder of page intentionally left blank] 

 

18

 

 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above, and is being executed on this 12th day of June, 2012.

 

  GRAMERCY CAPITAL CORP.           By: /s/ Jon W. Clark     Name:  Jon W. Clark
    Title: Chief Financial Officer and Treasurer           EXECUTIVE:       /s/
Benjamin Harris   Benjamin Harris

 



[Signature Page to Employment and Noncompetition Agreement]

 

 

 

 

EXHIBIT A

 

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

Definitions

 

As used in this Exhibit A:

 

“Committee” means the Compensation Committee of the Employer’s Board of
Directors.

 

“Common Stock” means the Employer’s Common Stock, par value $.001 per share,
either currently existing or authorized hereafter.

 

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Values of one share of the Common Stock for the thirty (30) trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided that
appropriate adjustment will be made if any of such trading days is the
ex-dividend date for a dividend or other distribution on the Common Stock and
provided, further, that if such date is the date upon which a Transactional
Change-in-Control occurs, the Common Stock Price as of such date shall be equal
to the fair market value in cash, as determined by the Committee, of the total
consideration paid or payable in the transaction resulting in the Transactional
Change-in-Control for one share of Common Stock.

 

“Fair Market Value” per share of Common Stock as of a particular date means (i)
if shares of Common Stock are then listed on a national stock exchange, the
closing sales price per share on the exchange for such date, as determined by
the Committee, (ii) if shares of Common Stock are not then listed on a national
stock exchange but are then traded on an over-the-counter market, the average of
the closing bid and asked prices for the shares of Common Stock in such
over-the-counter market for such date, as determined by the Committee, or (iii)
if shares of Common Stock are not then listed on a national stock exchange or
traded on an over-the-counter market, such value as the Committee in its
discretion may in good faith determine; provided that, where the shares of
Common Stock are so listed or traded, the Committee may make such discretionary
determinations where the shares of Common Stock have not been traded for 10
trading days.

 

“Measurement Stock Price” means, as of a particular date, the highest Common
Stock Price where each of the days included in the 30-day period used to
calculate such Common Stock Price is within the period of one hundred and twenty
(120) days immediately preceding such date; provided, however, that if such date
is the date upon which a Transactional Change-in-Control occurs, the Measurement
Stock Price shall be equal to the Common Stock Price on such date.

 

“Transactional Change-in-Control” means (a) a Change-in-Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, or (b) a Change-in-Control described in clauses
(b) or (c)(1) of the definition thereof.

 

 

 

 

Restricted Stock Awards (Time-Based Vesting)

 

1.Plan: Gramercy Capital Corp. 2012 Inducement Equity Incentive Plan (the
“Plan”)

 

2.Grant Date: July 1, 2012

 

3.Total Number of Shares: 150,000

 

4.Dividends: Dividends shall be paid to Executive in cash at each dividend
payment date.

 

5.Vesting: Subject to acceleration as set forth in the Agreement, the shares
shall vest, if and as employment continues, at the times (each, a “Vesting
Date”) and in the amounts set forth below:

 

Vesting Date

 

Number of Shares

June 30, 2013   30,000 June 30, 2014   30,000 June 30, 2015   30,000 June 30,
2016   30,000 June 30, 2017   30,000

 

Restricted Stock Units (Performance-Based Vesting)

 

1.Plan: The Plan

 

2.Grant Date: July 1, 2012

 

3.Total Number of Units: 450,000

 

4.Dividends: Dividend equivalents will accrue on the restricted stock units from
the grant date and be paid, with respect to each dividend equivalent, if and
when it vests.

 

5.Settlement: Restricted stock units will be settled upon vesting.

 

6.Form of Payment of Units: Shares of Common Stock

 

7.Vesting: Subject to acceleration as set forth in the Agreement, the following
is the vesting schedule and stock price targets (the “Stock Price Targets”) for
the restricted stock units:

 

Vesting Date  Number of Units   Stock Price Target  June 30, 2013   90,000  
$3.00  June 30, 2014   90,000   $3.50  June 30, 2015   90,000   $4.00  June 30,
2016   90,000   $4.50  June 30, 2017   90,000   $5.00 

 

The Stock Price Targets will be reduced by the per share amount of all dividends
declared between July 1, 2012 and the Vesting Date.

 



 

 

 

As of each Vesting Date, the number of restricted stock units set forth beside
such Vesting Date shall vest if (i) Executive remains continuously employed
through such date and (ii) either of the following performance hurdles is
achieved: (A) the Employer achieves funds from operations (“FFO”) per diluted
share for the most recent prior fiscal year at an amount to be agreed upon by
Executive and the Employer within 30 days of the Grant Date, or (B) the
Employer’s Measurement Stock Price equals or exceeds the Stock Price Target for
such Vesting Date. If the performance hurdles are not met as of any Vesting
Date, the units scheduled to vest on such date will vest as of any future
Vesting Date if (i) Executive remains continuously employed through such date
and (ii) either of the following performance hurdles is achieved: (A) the FFO
per diluted share hurdles have been met on a cumulative basis from 2012 through
the most recent fiscal year prior to such future vesting date or (B) the
Employer’s Measurement Stock Price equals or exceeds the Stock Price Target for
such Vesting Date.

 

In the event of a Change-in-Control, the performance hurdles shall be deemed to
be achieved with respect to a number of restricted stock units equal to (i) the
greater of (A) a number of restricted stock units equal to the Change-in-Control
Amount listed below based on the attainment of the corresponding Measurement
Stock Price as of the date of the Change-in-Control, and (B) if the FFO hurdles
have been met on a cumulative basis through the most recent quarter prior to the
consummation of the Change-in-Control, then a number of restricted stock units
equal to 450,000 multiplied by a fraction, the numerator of which is the number
of fiscal quarters that have elapsed from the Grant Date to and including the
most recently completed fiscal quarter, and the denominator of which is 20, less
(ii) the number of restricted stock units that have vested prior to the
Change-in-Control. All unvested restricted stock units with respect to which
performance hurdles are not deemed to be achieved as of the Change-in-Control
will be forfeited as of such date. Following a Change-in-Control, performance
hurdles will cease to apply to restricted stock units with respect to which
performance hurdles are deemed to be achieved, and such restricted stock units
will vest in equal installments on each of the remaining Vesting Dates subject
to continued employment through each of such Vesting Dates. Following a
Change-in-Control, remaining restricted stock units are treated solely as
time-based equity awards for the purpose of potential acceleration in connection
with termination of Executive.

 

Change-in-Control Amount

 

Measurement Stock Price

0   $0.00 - $2.99 90,000   $3.00 - $3.49 180,000   $3.50 - $3.99 270,000   $4.00
- $4.49 360,000   $4.50 - $4.99 450,000   $5.00 +

 

 

 

 

EXHIBIT B

 

OUTPERFORMANCE PLAN AWARD

 

Executive shall be entitled to receive an award under the Outperformance Plan
pursuant to which Executive may earn up to $6,000,000 of LTIP Units in GKK
Capital LP. The terms of the Outperformance Plan shall be substantially as set
forth in the form of award agreement attached hereto as Exhibit C.

 

 

 

 

EXHIBIT C

 

OUTPERFORMANCE PLAN AWARD AGREEMENT

 



 

 

